—Judgments, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 7, 2000, convicting defendant, upon his pleas of guilty, of assault in the first degree and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of five years and 1 to 3 years, respectively, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for youthful offender treatment, where defendant committed two separate felonies, one of which resulted in serious injury to the victim. Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.